DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recite “the optimizing the plurality of values”.  This has no proper antecedent basis.  As such it is unclear what is being performed in “the optimization” or therefore what are “the values”.  As such one of ordinary skill in the art would not have the capacity to understand how to use the invention to perform, using a gradient-descent method, the optimizing the plurality of values.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draxler et al. US Patent No. 6,725,430.
In reference to claim 1, Draxler teaches a method, comprising: generating, by one or more processors (paragraphs [0146-0150] processor(s)), an impedance map (Figures 1B, 2B, 3B, Paragraphs [0005-0008] graphs) specifying impedances at a plurality of frequencies (graphs show impedance across a range of frequencies) corresponding to one or more port-pairs of a circuit component (Figures 1A, 2A, 3A, circuit components with input and output ports) to extract a plurality of impedance values between the one or more port-pairs based on a first value for each parameter of a plurality of parameters of the circuit component (Figures 1B, 2B, 3B, impendence equations at left sides of graphs used to plot the impedance on the graphs for the frequencies), wherein the one or more port-pairs and the plurality of frequencies corresponding to the one or more port-pairs are specified in a first circuit representation model (Paragraph [0103] modeling impedance over the desired frequency range for a first implementation domain); generating, by the one or more processors, a second circuit representation model based on updating the plurality of impedance values between the one or more port-pairs based on a second value for one or more parameters of the plurality of parameters of the circuit component (Paragraph [0105] updating implementation for first or second domain); and updating, by the one or more processors, the second circuit representation model by tuning the updated plurality of impedance values between the one or more port-pairs based on a use context of the circuit component in a circuit (Paragraph [0105] updating corresponding models for either for first or second domain implementations, Paragraph [0109] domains being contextual).

In reference to claim 2, Draxler teaches wherein the plurality of parameters comprises one or more of a ladder depth range, a section count range, symmetricity of the circuit component, and enabling of a bypass or bridge capacitance optimization (Paragraph [0100]).

In reference to claim 3, Draxler teaches wherein the plurality of parameters comprise a structure type of the circuit component, the structure type specified as a passive component (Paragraph [0013]).

In reference to claim 4, Draxler teaches wherein the passive component comprises a resistor, an inductor, or a capacitor (Paragraph [0013]).

In reference to claim 8, Draxler teaches an optimizing a plurality of values by using a gradient-descent method (Figures 1B, 2B, 3B).

In reference to claims 9-12, 16-20, drawn to a system and a non-transitory, tangible computer-readable device contain all the same functional limitations as found in claims 1-4 and 8, the same rejections apply.

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In a method comprising generating, by one or more processors, an impedance map specifying impedances at a plurality of frequencies corresponding to one or more port-pairs of a circuit component to extract a plurality of impedance values between the one or more port-pairs based on a first value for each parameter of a plurality of parameters of the circuit component, wherein the one or more port-pairs and the plurality of frequencies corresponding to the one or more port-pairs are specified in a first circuit representation model; generating, by the one or more processors, a second circuit representation model based on updating the plurality of impedance values between the one or more port-pairs based on a second value for one or more parameters of the plurality of parameters of the circuit component; and updating, by the one or more processors, the second circuit representation model by tuning the updated plurality of impedance values between the one or more port-pairs based on a use context of the circuit component in a circuit; prior art of record does not teach or clearly suggest wherein the updating the second circuit representation model further comprises: estimating, by the one or more processors, initial values of one or more of the plurality of parameters of the circuit component for the one or more port-pairs based on the generated impedance map; generating, by the one or more processors, a plurality of parameter vectors by iterating a plurality of parameters for each of a plurality of ladder diagrams corresponding to each of a plurality of segments between a port-pair of the one or more port-pairs, wherein each of the plurality of parameter vectors generates a different configuration for the circuit network; and comparing, by the one or more processors, impedances of the circuit network between each of the one or more port-pairs for each generated different configuration of the circuit network at each of the plurality of frequencies against the impedances of the impedance map of the first circuit representation model to generate the second circuit representation model of the circuit component between each of the one or more port pairs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/Examiner, Art Unit 2851  


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851